 Case 2:20-cv-02050-PKH Document 16                  Filed 08/27/20 Page 1 of 3 PageID #: 71




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     FORT SMITH DIVISION

CELLCO PARTNERSHIP                                                                     PLAINTIFF

v.                                    No. 2:20-CV-02050

THE CITY OF ALMA, ARKANSAS, et al.                                                DEFENDANTS

                                       CONSENT ORDER

       This case involves claims under the Telecommunications Act of 1996, 47 U.S.C. § 332.

Before the Court is a joint motion (Doc. 15) for entry of a consent order and final judgment. The

parties attached a proposed order to their motion, substantially reproduced below. The parties

represent that they have settled the disputes at issue in this case. They have stipulated to certain

facts and consented to entry of this order and judgment on the basis of those facts. Pursuant to that

stipulation, the Court finds:

       1.      Plaintiff Cellco Partnership (“Verizon Wireless”) filed an application with

Defendants to develop a new wireless telecommunication facility (the “Facility”) to be located at

102 Cherry Street East, Alma, Arkansas (the “Cherry Street Site”).

       2.      The application complied with all of the applicable general and specific procedures,

requirements, and standards required by Alma’s Commercial Communications Tower Ordinance

(the “Ordinance”).

       3.      The application also requested a variance from Section F of the Ordinance which

requires all commercial towers be set back from any residential structure by a distance of at least

five hundred feet.

       4.      Verizon Wireless submitted supporting documents with the application evidencing

that the Facility was needed to provide wireless telecommunications coverage, was critical to



                                                 1
 Case 2:20-cv-02050-PKH Document 16                   Filed 08/27/20 Page 2 of 3 PageID #: 72




develop a seamless network, and was needed to fill a significant gap in coverage and capacity in

the area.

        5.       On March 3, 2020, the City of Alma Planning Commission held a public hearing

on the application and voted to deny the request for a variance.

        6.       On March 17, 2020, the City of Alma issued a letter to Verizon Wireless stating

that the variance request was denied.

        7.       Verizon Wireless timely filed this action appealing the denial of the variance.

        8.       On August 17, 2020 at a properly called public meeting with due notice, the City

of Alma City Council, based on Verizon’s installation of a screening fence around the proposed

site and the Federal Aviation Administration’s ruling that the proposed tower would not need to

be lighted, voted to authorize the filing of the Joint Motion and entry of this Consent Order ordering

that the City grant the variance allowing development of the Facility at the Cherry Street Site.

        9.       The Court has personal jurisdiction over Defendants, subject-matter jurisdiction

under 28 U.S.C. § 1331 (federal question) and 47 U.S.C. § 332(c), and venue is proper in this

judicial district.

        10.      The parties have considered their positions in this litigation and, to avoid any

further expense and risk associated with this case, consent to the entry of Judgment and resolution

of this case.

        11.      The parties have agreed to a settlement of this action without adjudication of any

facts or law, other than those relating to jurisdiction and venue and those articulated herein.

        12.      Entry of this order resolves all disputes between the parties concerning the

application and variance request.

        IT IS THEREFORE ORDERED that the joint motion (Doc. 15) is GRANTED.



                                                  2
 Case 2:20-cv-02050-PKH Document 16                Filed 08/27/20 Page 3 of 3 PageID #: 73




       IT IS FURTHER ORDERED that Plaintiff’s variance request referenced in the complaint

and this order is GRANTED, and that Defendants and their representatives and employees

expeditiously issue any permits, documents, or approvals necessary or appropriate to document or

to effect the issuance of a building permit, and the placement and construction of the wireless

facility described in the application. Each party will bear its own fees and costs, and judgment

will be entered separately.

       IT IS SO ORDERED this 27th day of August, 2020.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE




                                               3
